NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JUAN M. MORALES,
Petitioner,
V.
DEPARMENT OF HOMELAND SECURITY,
Respondent.
2012-3004 -
Petition for review of the Merit SySterns Protection
B0ard in case no. DA3330110112-I-1.
ON MOTION
ORDER
Juan M. Morales moves for the following: an "appeal
with a three judge co1nn1ittee," "to request counsel for
disabled veteran,” and leave to file in forma pauperis.
Mr. Morales’s principal brief was filed on December
17, 2011, and Respondent Departn1ent of Homeland
Security’s response brief was filed on January 10, 2012.
This appeal will be assigned to a three-judge panel in due
course per court procedure.

MORALES V. DHS 2
As to Mr. Morales’s request for appointment of coun-
sel, Mr. Morales is advised that pro bono counsel may be
available to veterans for representation at this court
through various assistance programs including the
Federal Circuit Bar Association's Veterans Pro Bono
Program.
Finally, on October 14, 2011, Mr. Morales’s previous
motion for leave to file in forma pauperis was granted.
Accordingly, _
IT ls ORDERED THAT:
(1) The motion for consideration by a three-judge
panel is denied as 1noot.
(2) The motion for appointment of counsel is denied.
(3) The motion for leave to file in forma pauperis is
denied as moot. ~
FoR THE CoUaT
JAN 26 2012
/s/ J an I~lorbaly
Date J an Horbaly
Clerk
cc: Juan M. Morales
Barbara Thomas, Esq.
325 FlLED
u.S. c0URT 0F APPEALS FOH
THE FEDERAL clRcLrtT
JAN 2 6 2012
JAN HORBA|.Y
CLERK